Name: Commission Regulation (EEC) No 131/93 of 26 January 1993 suspending standing invitations to tender for the export of breadmaking wheat held by the intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 93 No L 18/15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 131/93 of 26 January 1993 suspending standing invitations to tender for the export of breadmaking wheat held by the intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas it is convenient to suspend the tenders under Regulations (EEC) No 1301 /92 Q and (EEC) No 1306/92 ^; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The tendens under Regulations (EEC) No 1301 /92 and (EEC) No 1306/92 are suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1993 . For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . ( «) OJ No L 288, 18 . 10 . 1991 , p . 21 0 OJ No L 139, 22. 5. 1992, p. 24. ( «) OJ No L 139, 22. 5. 1992, p. 39 .